Exhibit 10.1.5

FIFTH AMENDMENT

TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 17, 2012 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among GENTHERM INCORPORATED, a Michigan corporation
(formerly known as Amerigon Incorporated, the “Company”), GENTHERM EUROPE GMBH,
a German limited liability company (formerly known as Amerigon Europe GmbH,
together with the Company, the “Borrowers” and each, a “Borrower”), each lender
party hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK
OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (in
such capacity as administrative agent, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are all parties
to the Credit Agreement, dated as of March 30, 2011 (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Existing Credit Agreement and the Lenders are willing to effect such
amendments, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article IV.

“Borrower” is defined in the preamble.



--------------------------------------------------------------------------------

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Lender” is defined in the preamble.

SECTION 1.2. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 2.1. Amendments to Article I.

SECTION 2.1.1. The definition of “Amerigon Germany Term Loan Availability
Period” in Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the reference to “January 1, 2013” and replacing it with “June 30,
2014”.

SECTION 2.1.2. The definition of “Applicable Rate” in Section 1.01 of the
Existing Credit Agreement is hereby amended by amending and restating the table
set forth in such definition in its entirety as follows:

 

Applicable Rate

Pricing

Level

  

Consolidated

Leverage Ratio

  

Eurocurrency

Rate; Letters of

Credit

  

Base Rate

  

Commitment Fee

1    <1.00:1.00    1.75%    0.75%    0.50% 2    ³1.00:1.00 but <1.50:1.00   
2.25%    1.25%    0.50% 3    ³1.50:1.00    2.50%    1.50%    0.50%



--------------------------------------------------------------------------------

SECTION 2.1.3. Clause (a) of the definition of “Eurocurrency Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended by inserting the
following clause immediately after the reference to “British Bankers Association
LIBOR Rate” set forth therein:

“or the successor thereto if the British Bankers Association is no longer making
a LIBOR rate available”.

SECTION 2.1.4. The definition of “Letter of Credit Sublimit” in Section 1.01 of
the Existing Credit Agreement is hereby amended by deleting the reference to
“$5,000,000” and replacing it with “$10,000,000”.

SECTION 2.1.5. Section 7.17 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“Lease Obligations. Create, incur, assume or suffer to exist any obligations as
lessee (a) for the rental or hire of real or personal property in connection
with any sale and leaseback transaction, or (b) for the rental or hire of other
real or personal property of any kind under leases or agreements to lease
(excluding Capitalized Leases) having an original term of one year or more that
would cause the direct and contingent liabilities of the Company and its
Material Subsidiaries, on a consolidated basis, in respect of all such
obligations (other than building leases and other such obligations as in effect
on the Closing Date and set forth on Schedule 7.17 delivered in connection with
the Target Credit Facility Documents and any refinancings, refundings, renewals
or extensions thereof) to exceed $500,000 payable in any period of 12
consecutive months.”

SECTION 2.2. General Amendments. All references in the Existing Credit Agreement
and Exhibits and Schedules thereto to “Amerigon” shall be deleted and replaced
with “Gentherm”.

SECTION 2.3. Amendment to Schedule 2.01. Schedule 2.01 to the Existing Credit
Agreement is hereby amended in its entirety as set forth on Annex I attached
hereto.

ARTICLE III

WAIVER

Subject to the terms and conditions hereof, including the occurrence of the
Amendment Effective Date, the Administrative Agent and the Required Lenders
hereby agree to permanently waive (a) the requirement set forth in Section 7.12
of the Existing Credit Agreement that the Borrowers not amend any of their
Organizational Documents without the consent of the Required Lenders and (b) the
requirement set forth in Section 4.2 of the Security Agreement that the Grantor
(as defined in the Security Agreement) will not change its name except upon
prior written notice to the Administrative Agent, in each case only with respect
to (i) the change in the Company’s name from Amerigon Incorporated to Gentherm
Incorporated and (ii) the change in the German Borrower’s name from Amerigon
Europe GmbH to Gentherm Europe GmbH, and (c) any Default or Event of Default
which may have occurred and may be continuing in connection with the Loan
Parties’ failure to comply with such requirements.



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 4.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and each of the Lenders.

SECTION 4.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

SECTION 4.3. Amendment Fee. The Administrative Agent shall have received, for
the ratable benefit of each Lender that has delivered (including by way of
facsimile or email) its executed signature page to this Amendment to the
attention of Miller Smith at Mayer Brown LLP, 214 N. Tryon Street, Suite 3800,
Charlotte, North Carolina 28202, facsimile number: (704) 377-2033, email
address: msmith@mayerbrown.com, at or prior to 5:00 p.m. (Eastern time) on
December 13, 2012 (each such Lender, a “Consenting Lender”), according to such
Consenting Lender’s Applicable Percentage (as determined on the Amendment
Effective Date after giving effect to this Amendment), a non-refundable fee in
an amount equal to the product of (a) 0.125% times (b) the sum of (i) the
aggregate Revolving Credit Commitments (as in effect on the Amendment Effective
Date) plus (ii) the aggregate Gentherm Germany Term Commitments (as in effect on
the Amendment Effective Date) plus (iii) the aggregate principal amount of Term
Loans outstanding (as of the Amendment Effective Date) which fee shall be deemed
fully earned on the Amendment Effective Date and shall be non-refundable for any
reason whatsoever and shall be in addition to any other fee, cost or expense
payable pursuant to the Credit Agreement.

ARTICLE V

MISCELLANEOUS

SECTION 5.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 5.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.



--------------------------------------------------------------------------------

SECTION 5.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 5.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 5.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Loan Party which would require the consent of
the Lenders under the Existing Credit Agreement or any of the Loan Documents.

SECTION 5.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that (i) both before and after giving effect to this Amendment,
all statements set forth in clause (a) of Section 4.04 of the Credit Agreement
are true and correct, and (ii) after giving effect to this Amendment (including
the waiver set forth in Article III hereof), the statement set forth in clause
(b) of Section 4.04 of the Credit Agreement is true and correct.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

GENTHERM INCORPORATED By:  

/s/ Barry G. Steele

  Barry G. Steele  

Vice President of Finance and Chief Financial

Officer

GENTHERM EUROPE GMBH By:  

/s/ Barry G. Steele

  Barry G. Steele   Managing Director BANK OF AMERICA, N.A., as Administrative
Agent By:  

/s/ Charlene Wright-Jones

  Name: Charlene Wright-Jones   Title: Vice President

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

/s/ David K. Komrska

  Name: David K. Komrska   Title: Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

/s/ Thomas A. Lakocy

  Name: Thomas A. Lakocy   Title: Senior Banker

 



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Kimberly S. Kersten

  Name: Kimberly S. Kersten   Title: Vice President THE HUNTINGTON NATIONAL BANK
By:  

/s/ Steven J. McCormack

  Name: Steven J. McCormack   Title: Vice President KEYBANK NATIONAL ASSOCIATION
By:  

/s/ John E. Stinson

  Name: John E. Stinson   Title: Senior Vice President



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Company
Term Loan
Commitment      Applicable
Company
Term Loan
Percentage      Gentherm
Germany
Term Loan
Commitment      Applicable
Gentherm
Germany
Term Loan
Percentage      Revolving
Credit
Commitment      Applicable
Revolving
Credit
Percentage  

Bank of America, N.A.

   $ 6,805,792.64         22.3828763 %     $ 10,072,293.32         22.3828740 % 
   $ 6,714,862.20         22.3828740 % 

JPMorgan Chase Bank, N.A.

   $ 6,501,055.67         21.3806558 %     $ 9,621,295.15         21.3806559 % 
   $ 6,414,196.77         21.3806559 % 

Comerica Bank

   $ 6,501,055.67         21.3806558 %     $ 9,621,295.13         21.3806558 % 
   $ 6,414,196.77         21.3806558 % 

The Huntington National Bank

   $ 5,790,002.72         19.0421466 %     $ 8,568,965.99         19.0421466 % 
   $ 5,712,643.98         19.0421466 % 

KeyBank National Association

   $ 4,808,343.3         15.8136675 %     $ 7,116,150.42         15.8136676 % 
   $ 4,744,100.28         15.8136676 % 

Total

   $ 30,406,250.00         100.000000000 %     $ 45,000,000        
100.000000000 %     $ 30,000,000         100.000000000 % 